DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 7/1/2022.
Claims 1-6, 9-12, 15-17, 21 and 23-28 are pending. Claim 5 is withdrawn. Claims 7-8, 13-14, 18-20 and 22 are cancelled. Claims 1, 12 and 21 are currently amended. Claims 1, 12 and 21 are independent.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2022 has been entered.
Response to Arguments
Applicants’ arguments and amendments, filed 7/1/2022, with respect to Claim Objections, as indicated in line number 1 of the office action mailed 5/16/2022, have been fully considered and are persuasive.  The objections have been withdrawn. 
Applicants' arguments and amendments, filed 7/1/2022, with respect to independent claims 1 and 12, although substantive and pertinent to expediting the prosecution of the current application, are considered moot and not persuasive, respectfully, in light of new grounds of rejections made using the prior art of Baek, specifically a new embodiment of Baek, as noted below in the rejections of independent claims 1 and 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baek et al. (US 2018/0337148 A1, hereinafter “Baek”).
Regarding independent claim 1, Figure 23 of Baek discloses a semiconductor device comprising: 
a dielectric core 111 (“dielectric layer”- ¶0083); 
a radio-frequency integrated circuit (RFIC) 120 (“semiconductor chip... (RFIC)”- ¶0082) disposed in an opening of the dielectric core 111 and surrounded by a first dielectric material 130 (“encapsulant... insulating material”- ¶0095), wherein the first dielectric material 130 has a homogenous composition and fills a space between the RFIC 120 and the dielectric core 111; 
a redistribution structure 140 (“connection member”- ¶0077) at a first side (i.e., the bottom side of 130) of the first dielectric material 130, wherein a first conductive feature 143 (“vias”- ¶0098) of the redistribution structure 140 is electrically coupled to the RFIC 120 (¶0101); 
a second conductive feature 132 (“backside wiring layer”- ¶0163) directly contacting and extending along a second side (i.e., the top side of 130) of the first dielectric material 130 opposing the first side; 
a dielectric layer 150 (“passivation layer”- ¶0102) at the second side of the first dielectric material 130, wherein the dielectric layer 150 comprises a second dielectric material (i.e., the material of 150- ¶0102) that extends continuously from a first surface (i.e., the bottom surface of 150) of the dielectric layer 150 facing the RFIC 120 to a second surface (i.e., the top surface of 150) of the dielectric layer 150 distal from the RFIC 120, wherein the first surface of the dielectric layer 150 directly contacts and extends along the second side of the first dielectric material 130; 
an antenna 180/200L (collectively 180 “electrical connection structures” and 200L, which is analogous to 200A “antenna substrate”, not including element 230- ¶¶0076, 0151) directly contacting and extending along the second surface of the dielectric layer 150; and 
a via 113 (“core vias”- ¶0086) laterally spaced apart from the RFIC 120 and extending through the dielectric core 111, wherein a first end of the via 113 is electrically coupled to the first conductive feature 143 of the redistribution structure 140, and a second end of the via 113 is electrically coupled to the second conductive feature 132, and wherein the second conductive feature 132 is configured to be electrically or electromagnetically coupled to the antenna 180/200L (¶¶0093-0094).
Regarding claim 2, Figure 23 of Baek discloses wherein the redistribution structure 140 comprises a layer of a third dielectric material 141 (“insulating layers”- ¶0099) and the first conductive feature 143 in the layer of the third dielectric material 141.
Regarding claim 3, Figure 23 of Baek discloses the semiconductor device further comprising an external connector 170 (“electrical connection structures”- ¶0077) electrically coupled to the first conductive feature 143 of the redistribution structure 140, wherein the redistribution structure 140 is between the external connector 170 and the RFIC 120.
Regarding claim 4, Figure 23 of Baek discloses the semiconductor device further comprising a solder resist layer 230 (“solder resist layer”- ¶0118) at the second surface of the dielectric layer 150, wherein the solder resist layer 230 contacts and extends along the antenna 180/200L and the second surface of the dielectric layer 150.
Regarding claim 6, Figure 23 of Baek discloses wherein the first dielectric material 130 has a first thickness (i.e., maximum thickness of 130) that is larger than a second thickness (i.e., thickness of 111) of the dielectric core 111, wherein the first thickness and the second thickness are measured along a direction from the first side of the first dielectric material 130 to the second side of the first dielectric material 130.
Regarding independent claim 12, Figure 23 of Baek discloses a semiconductor device comprising: 
a dielectric substrate 111 (“dielectric layer”- ¶0083); 
an integrated circuit (IC) die 120 (“semiconductor chip... (RFIC)”- ¶0082) disposed inside an opening of the dielectric substrate 111, wherein the IC die 120 is configured to transmit or receive radio frequency (RF) signals (¶0093); 
a first dielectric material 130 (“encapsulant... insulating material”- ¶0095) in the opening of the dielectric substrate 111 and around the IC die 120, wherein the first dielectric material 130 is a single-material layer; 
a redistribution structure 140 (“connection member”- ¶0077) along a first side (i.e., the bottom side of 130) of the first dielectric material 130, wherein a first conductive feature 143 (“vias”- ¶0098) of the redistribution structure 140 is electrically coupled to the IC die 120 (¶0101); 
a second conductive feature 132 (“backside wiring layer”- ¶0163) along and directly contacting a second side (i.e., the top side of 130) of the first dielectric material 130 opposing the first side; 
a dielectric layer 150 (“passivation layer”- ¶0102) having a first surface (i.e., the bottom surface of 150) directly contacting and extending along the second side of the first dielectric material 130, and having a second surface (i.e., the top surface of 150) distal from the first dielectric material 130, wherein the dielectric layer 150 comprises a second dielectric material (i.e., the material of 150- ¶0102) that extends continuously from the first surface of the dielectric layer 150 to the second surface of the dielectric layer 150; 
a via 113 (“core vias”- ¶0086) extending through the dielectric substrate 111, wherein the via 113 electrically couples the first conductive feature 143 and the second conductive feature 132; and 
an antenna 180/200L (collectively 180 “electrical connection structures” and 200L, which is analogous to 200A “antenna substrate”, not including element 230- ¶¶0076, 0151) directly contacting and extending along the second surface of the dielectric layer 150, wherein the second conductive feature 132 is configured to be electrically or electromagnetically coupled to the antenna 180/200L (¶¶0093-0094).
Allowable Subject Matter
Claims 9-11, 15-17 and 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the prior art of record including Kim and/or Baek, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he semiconductor device... further comprising a conductive feed line in the dielectric layer that electrically couples the second conductive feature to the antenna”.
Regarding claim 10, the prior art of record including Kim and/or Baek, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he semiconductor device... further comprising a metal layer in the dielectric layer, the metal layer disposed between the antenna and the second conductive feature, wherein the metal layer extends parallel to the second side of the first dielectric material, is electrically grounded, and has an opening, wherein the second conductive feature is configured to be electromagnetically coupled to the antenna through the opening of the metal layer”.
Regarding claim 11 (which claim 25 depends from), the prior art of record including Kim and/or Baek, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he semiconductor device... further comprising metal structures in the dielectric layer and on opposing sides of the opening of the metal layer, wherein the metal structures are electrically grounded and extend continuously from the first surface of the dielectric layer to the second surface of the dielectric layer”.
Regarding claim 15 (which claims 26-27 depend from), the prior art of record including Kim and/or Baek, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he semiconductor device... further comprising a grounded metal layer in the dielectric layer, wherein the grounded metal layer has an opening and is between the antenna and the second conductive feature”.
Regarding claim 16 (which claim 17 depends from), the prior art of record including Kim and/or Baek, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the IC die has input/output (I/O) pads at a front side of the IC die and has a ground plane on a backside of the IC die”.
Regarding claim 24, the prior art of record including Kim and/or Baek, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the antenna is a single-layer metal pattern”.


Claims 21, 23 and 28 are allowed.
Regarding independent claim 21, the claim is allowed, because the prior art of record including Kim and/or Baek, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, "wherein the first dielectric material directly contacts and extends along a first side of the dielectric core and an opposing second side of the dielectric core, wherein the first dielectric material has a homogenous composition", "wherein the second conductive feature directly contacts and extends along a first side of the first dielectric material distal from the RFIC", "wherein a first surface of the dielectric layer directly contacts the first side of the first dielectric material", and "wherein the antenna directly contacts and extends along the second surface of the dielectric layer".
Claims 23 and 28 are allowed as being dependent on allowed claim 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/           Primary Examiner, Art Unit 2895